DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “handle” in line 4 which should read “the handle”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the virtual center” in lines 20-21 which should read “the virtual center of rotation”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the flexible torsional shaft” in lines 1-2 which should read “the flexible torsion shaft”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the flexible torsional shaft” in lines 1-2 and 2 which should read “the flexible torsion shaft”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the virtual center” in lines 22-23 which should read “the virtual center of rotation”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “handle” in line 4 which should read “the handle”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the virtual center” in lines 22-23 which should read “the virtual center of rotation”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a member” to translate along a roll axis in claims 6, 8-9 and “a member” constrained from rotating within the first and second slider joints about a roll axis in claims 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6 and 10 recite a “frame that is configured so that it does not attach to a user’s body” in line 3, respectively. Applicant points to paragraphs [0231]-[0235] and [240]-[242] and Figs. 54-55 for support for the amendment. In Figs. 54-55, the frame is 5401. While it is understood that the user grasps handle 5403 in order to operate the PK mechanism, the specification does not explicitly state that the frame is configured so that it does not attach to a user’s body. Instead, the specification generally gives the opposite to be true. For example, paragraph [0244] recites “the frame may interface with an appropriate part of the human body”. For example, if the handle may interface with a hand, the frame may interface with the forearm. The frame interface may be a secure attachment, or light attachment via padding material/sponges, or a jointed attachment, etc. Therefore, the originally filed specification discloses the frame is configured so that it does attach to a user’s body, unlike the current claim.
Claims 1, 6 and 10 recite “a virtual center of rotation at an intersection of the pitch axis and the yaw axis, wherein the virtual center is within the handle”. Applicant points to paragraphs [0231]-[0235] and [240]-[242] and Figs. 54-55 for support for the amendment. Paragraph [0234] recites “This embodiment may provide a virtual center (VC) of rotation of the handle 5403 with respect to the frame 5401. This virtual center of rotation is defined by the intersection of the pitch and yaw axes”. Therefore, support is found for a VC of rotation at an intersection of the pitch axis and the yaw axis. However, the VC of rotation does not appear to be within the handle. When viewing Fig. 54, for example, the VC of rotation is below the handle 5403 and instead within the frame 5401 (see annotated Fig. 54 below). The fact that the embodiment provides for a VC of rotation of the handle with respect to the frame does not inherently support that the VC of rotation is within the handle. Fig. 28 can also be viewed as an example which shows the virtual center within the frame and aligned with respect to the handle. However, the VC is not within the handle.

    PNG
    media_image1.png
    473
    581
    media_image1.png
    Greyscale

Claims 2-5, 7-9 and 11-12 depend from rejected claims; therefore, are also rejected.
 
Response to Arguments
The previous objection of claims 8, 9 and 10 due to minor informalities has been withdrawn in light of applicant’s amendments made 3/07/2022.
The previous rejection of claim(s) 1-12 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to claim(s) 1, 2, 6 and 8-10 on 3/07/2022.
Applicant’s arguments, see page 7, filed 3/07/2022, with respect to claims 1-3, 5-6, 8-10 and 12 have been fully considered and are persuasive as Yang teaches away from the intersection of the pitch axis and the yaw axis i.e. VC of rotation being within the handle.  The rejection of claims 1-3, 5-6, 8-10 and 12 has been withdrawn. 
The rejection of claims 4, 7 and 11 has been withdrawn because Yang does not disclose all of the features of the claims from which they depend, as discussed above. 
Applicant’s arguments, see pages 8-9, filed 3/07/2022, with respect to claims 1-12 being rejected on the ground of nonstatutory double patenting have been fully considered and are persuasive because none of the patents claim “wherein the virtual center is within the handle”.  The rejection of claims 1-12 has been withdrawn. 

Prior Art
The prior art fails to disclose all of the limitations of independent claims 1, 6 and 10. For example, the prior art, Yang US 2013/0224710, fails to disclose “a virtual center of rotation at an intersection of the pitch axis and the yaw axis, wherein the virtual center is within the handle”. Instead, the intersection of the pitch and yaw axes of Yang is found within the spherical mechanism, distal to the handle. Further, Yang teaches that the intrusion of mechanical linkage (i.e. where the pitch and yaw axes intersect at a virtual center of rotation) into the user operation workspace (i.e. handle) is undesirable in a user-centric simulator. Thus, one of ordinary skill in the art would not have modified the PK mechanism of Yang such that the virtual center is within the handle as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771